Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 17 describes wherein the pressure sensing part is interposed between the first connection part and the second connection part. Claim 6 depends on claim 5 (or claim 17 depends on claim 16) which specifically states that the pressure sensing part overlaps a first connection and a second connection part. It is indefinite how a physical component (pressure sensing part) can overlap two physical components while also be considered in between said two physical components. Orthographic projection includes a scope of 
The current application provides support for a plurality of arrangements of the pressure sensing part in various positions relative to the electrode bridge. The disclosed arrangements however are considered either overlapping both first and second connection parts OR between the first and second connection parts but not both.
Current application Figure 7A: pressure sensing part PSL disposed above/overlapping first connection part CP1 and second connection part CP2.
Figure 7B, 9: PSL-1 between CP1 and CP2.
Figure 9: PSL-2 between CP1 and CP2-1.
Figure 11: no connection parts.
Figure 15: PSL-4 between CP21 and CP22.
Figure 16: PSL-5 overlapping CP21 and CP22.
It is suggested in order to overcome this rejection to amend claims 6 and 17 to be substantially identical to claims 5 and 16 respectively (including being between a first connection part of the plurality of first connection parts and a second connection part of the plurality of second connection parts.

Claim Rejections - 35 USC § 102
4.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rosenberg et al. (US Patent Application Publication 2015/0091859), herein after referred to as Rosenberg.
Regarding independent claim 1, Rosenberg discloses an input sensing circuit (abstract) comprising: 
a base film (Figure 37 reference bottom most layer (as oriented in the figure). Paragraph [0322] describes two substrates wherein the bottom substrate consists of two electrodes. The bottom substrate is interpreted to be and herein after referred to as the base film.); 
a plurality of first sensors disposed on the base film (Figure 37 reference side view of positive and negative block diagrams described in paragraph [0322] as electrodes. Paragraph [0322] describes figure 37 to regard a shunt-mode configuration in which the electrodes may be inter-digitated. Figure 61 reference overhead view described in paragraph [0348] as a method for making shunt-mode sensors such that there are columns of sensors connected within the pattern itself (comprising diamond shapes between the row patterns) and rows of diamond shaped patterns (6101) are connected via a bridge (6103) deposited over an insulator (6102) at the intersections of rows and columns. Paragraph [0352] describes Figure 61 to further comprise a force sensing material overlaid on top of the bridges (corresponding to the black block diagram of figure 37 as described in paragraph [0322] as FSM). While Paragraph [0349] describes the FSM to be overlaid specifically at the intersections of the rows and columns. This describes the disclosed possible arrangement of interdigitated of figure 37 to instead be the arrangement of figure 61. In summary, the first sensors disposed on the base film will be the positive depicted electrode block diagram of the side view of figure 37 interpreted to correspond to the columns of overhead view figure 61.); 
a plurality of second sensors disposed on the base film (Figure 37 reference negative depicted electrode block diagram disposed on base film . The negative depicted electrode block diagram is interpreted to correspond to rows of overhead view figure 61 as described above.), an input sensing driver configured to sense a capacitance value between a first sensor of the plurality of first sensors and a second sensor of the plurality of second sensors (Paragraph [0108] describes figure 61 as a shunt-mode IFSA (interpolating force sensing array) with bridges. Paragraph [0421] describes the rows and columns of an IFSA can serve double-duty to detect both capacitance and pressure/force. Paragraph [0425] describes mutual capacitance detection in regards to row and column electrodes forming a capacitor at the intersections thereof and measured by capacitive sensing electronics/input sensing driver.); and 
a pressure sensing part in contact with the first sensor and the second sensor and including a synthetic resin and a conductive material (Paragraph [0352] describes Figure 61 to further comprise a force sensing material overlaid on top of the bridges (corresponding to the black block diagram of figure 37 as described in paragraph [0322] as FSM). Paragraph [0317] describes force sensing material FSM to including examples of conductive rubber, conductive foam, conductive plastic, or conductive ink. The exampled FSM materials are described as usually made of mixing conductive particles such as carbon particles with insulating particles such as a polymer.).
Regarding claim 2, Rosenberg discloses the input sensing circuit, of claim 1, wherein, the first sensor and the second sensor are adjacent each other (Figure 37 reference side view depicting electrodes directly adjacent. Figure 61 depicts overhead view depicting rows and column electrodes directly adjacent.), and 
wherein when a pressure applied from the outside is equal to or greater than a predetermined value, the pressure sensing part electrically connects the first sensor and the second sensor disposed adjacent to each other (Paragraph [0322] describes the shunt-mode configuration depicted by figure 37 wherein as the two substrates (top and bottom) are squeezed together, the FSM (black block/pressure sensing part) allows current to flow between the two electrodes, causing a variable drop in resistance acting as a shunt (defined as a providing an electrical connection between two points of a circuit) between the two electrodes.), and 
wherein, when the pressure applied from the outside is smaller than the predetermined value, the pressure sensing part electrically isolates the first sensor and the second sensor (Paragraph [0322] describes the mode to regard a shunt mode, means of providing an electrical connection, which is described in regards to allowing current to flow between the two electrodes when the substrates are squeezed together. Such a description inherently implies without squeezing the substrates do not providing shunting or electrical connection to perform the description inherent to a “shunting mode” itself.).
Regarding claim 3, Rosenberg discloses the input sensing circuit of claim 1, wherein, the pressure sensing part is provided in plural, and wherein the plurality of pressure sensing parts overlap sensors which are disposed on an Paragraphs [0329] and [0349] describes layering FSM at intersection of rows and columns of shunt-mode electrodes. Figures 46-49 describes various examples of layering FSM at each intersection. If each intersection is disclosed/depicted to comprise FMS this includes being disposed on  first and second sensors/electrodes disposed on an outer side (outermost).). 
Regarding claim 4, Rosenberg discloses the input sensing circuit of claim 3, wherein the plurality of pressure sensing parts are disposed on the plurality of first sensors and the plurality of second sensors (Paragraphs [0329] and [0349] describes layering FSM at intersection of rows and columns of shunt-mode electrodes. Figures 46-49 describes various examples of layering FSM at each intersection.). 
Regarding claim 5, Rosenberg discloses the input sensing circuit of claim 1, further comprising: 
a plurality of first connection parts, each of which electrically connects two first sensors adjacent to each other from among the plurality of first sensors (Figure 61 reference 6101 including columns of diamond shaped electrodes connected together via smaller than diamond shaped electrodes. The inter diamond shaped connecters interpreted as the first connection parts.); and 
a plurality of second connection parts, each of which electrically connects two second sensors adjacent to each other from among the plurality of second sensors (Figure 61 reference 6103 reference darkened bridges, described in paragraph [0348] to connect the row electrodes. The bridges interpreted to be the second connection parts.),  
wherein the pressure sensing part overlaps a first connection part of the plurality of first connection parts and a second connection part of the plurality of Paragraph [0352] describes the diamond shaped pattern with bridges of figure 61 to be overlaid with FSM.). 
Regarding claim 7, Rosenberg discloses the input sensing circuit of claim 5, wherein each of the plurality of first sensors, the plurality of second sensors, the plurality of first connection parts, and the plurality of second connection parts includes indium tin oxide (ITO) (figure 81 and paragraph [0488] describes a single sided diamond electrode array formed on transparent conductors such as ITO) or indium zinc oxide (IZO). 
Regarding claim 8, Rosenberg discloses the input sensing circuit of claim 5, wherein a plurality of openings are disposed in each of the plurality of first sensors, the plurality of second sensors, the plurality of first connection parts, and the plurality of second connection parts (Paragraph [0670] describes the system as a whole may comprise a plurality of variations. Paragraph [0704] describes one such variation wherein the transparent conductive electrodes are micro-patterned conductive mesh.). 
Regarding claim 9, Rosenberg discloses the input sensing circuit of claim 1, wherein the plurality of first sensors are arranged in a first direction and extend in a second direction perpendicular to the first direction, and 
wherein the plurality of second sensors are arranged in the second direction (figure 61 reference first sensors extending in a column direction and second sensors extending in a row direction). 
Regarding claim 10, Rosenberg discloses the input sensing circuit of claim 1, further comprising: 
Figure 81 reference column trace lines 8108 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].); and 
a second signal line that electrically connects the second sensor and the input sensing driver (Figure 81 reference row trace lines 8109 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].), 
wherein the input sensing driver determines whether a pressure has been applied, by detecting a signal received through the first signal line and the second signal line (Paragraph [0425] describes mutual capacitance detection in regards to row and column electrodes forming a capacitor at the intersections thereof and measured by capacitive sensing electronics/input sensing driver.).
Regarding claim 11, Rosenberg discloses the input sensing circuit of claim 1, further comprising: 
a first signal line that electrically connects the first sensor of the plurality of first sensors and the input sensing driver (Figure 81 reference column trace lines 8108 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].); 
a second signal line that electrically connects the second sensor of the plurality of second sensors and the input sensing driver (Figure 81 reference row trace lines 8109 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].); 
a first pressure sensing line that electrically connects the pressure sensing part and the input sensing driver (Paragraph [0427] describes the FSM to be grounded/floating, a description of two states inherently requiring a line to perform said function of inputting a ground/floating signal.); and 
a second pressure sensing line that is spaced apart from the first pressure sensing line and electrically connects the pressure sensing part and the input sensing driver (Paragraph [0427] describes the FSM to be grounded/floating, a description of two states inherently requiring a line to perform said function of inputting a ground/floating signal. Figure 46 describes the FSM to be arranged electrically isolated from one another as described in paragraph [0335]. To perform the function of grounding/floating inherently additional electrical lines respective of the electrically isolated FSM are required to apply the grounded/floating signal). 
Regarding independent claim 12, Rosenberg discloses a display device (abstract), comprising: 
a main display surface parallel to a surface defined by a first direction and a second direction perpendicular to the first direction (Figure 81 reference area of patterned electrodes described in paragraph [0487] to be laminated on a display, such as depicted in figure 66.); 
a first sub-display surface extending along a first side of the main display surface (First through fourth sub-display surfaces are defined in dependent claim 13to regard curved surfaces. However, in so far as this independent claim there are no limiting definitions of the sub-displays beyond their “extending directions”. The broadest most reasonable interpretation regards sub-displays to be pixel(s). Please refer to any side of the display area depicted in figure 81 (such as for example the left side). However, note the first-third sides are not claimed to be different.); 
Figure 81 refer to any side of the display area depicted (such as for example the right side).); 
a third sub-display surface extending along a third side of the main display surface (Figure 81 refer to any side of the display area depicted (such as for example the bottom side).); and 
a fourth sub-display surface extending along a fourth side of the main display surface are defined (Figure 81 refer to any side of the display area depicted (such as for example the top side).); 
a display panel including a plurality of light-emitting diodes (paragraph [0415] describes the display may be OLED); and 
an input sensing circuit disposed on the display panel (Paragraph [0425] describes mutual capacitance detection in regards to row and column electrodes forming a capacitor at the intersections thereof and measured by capacitive sensing electronics/input sensing driver. Figure 81 reference area 8110 described in paragraph to connect to drive and sense electronics which may be directly bonded on the substrate 8101 of the display.), 
wherein, the input sensing circuit includes: 
a plurality of sensors including a plurality of first sensors and a plurality of second sensors (Figure 61 reference overhead view described in paragraph [0348] as a method for making shunt-mode sensors such that there are columns of sensors (first sensors) connected within the pattern itself (comprising diamond shapes between the row patterns) and rows of diamond shaped patterns (6101) (second sensors) are connected via a bridge (6103) deposited over an insulator (6102) at the intersections of rows and columns.); 
Paragraph [0352] describes Figure 61 to further comprise a force sensing material overlaid on top of the bridges (corresponding to the black block diagram of figure 37 as described in paragraph [0322] as FSM).), wherein the pressure sensing part includes a synthetic resin and a conductive material (Paragraph [0317] describes force sensing material FSM to including examples of conductive rubber, conductive foam, conductive plastic, or conductive ink. The exampled FSM materials are described as usually made of mixing conductive particles such as carbon particles with insulating particles such as a polymer.), and overlaps at least one of the first sub-display surface, the second sub-display surface, the third sub-display surface, and the fourth sub-display surface (Figures 46-49 depict various arrangements of the FSM each of which covers over the entirety of the display screen including the edges (first-fourth sub-display surfaces). Note, figure 46 depicts an array of electrically isolated FSM which cover the majority, but not entirely, the display area.); and 
an input sensing driver configured to sense a capacitance value between the first sensor and the second sensor (Paragraph [0108] describes figure 61 as a shunt-mode IFSA (interpolating force sensing array) with bridges. Paragraph [0421] describes the rows and columns of an IFSA can serve double-duty to detect both capacitance and pressure/force. Paragraph [0425] describes mutual capacitance detection in regards to row and column electrodes forming a capacitor at the intersections thereof and measured by capacitive sensing electronics/input sensing driver.). 
Regarding claim 14, Rosenberg discloses the display device of claim 12, wherein, when a pressure applied from the outside is equal to or greater than a predetermined value, the pressure sensing part electrically connects the first sensor and the second sensor (Paragraph [0322] describes the shunt-mode configuration depicted by figure 37 wherein as the two substrates (top and bottom) are squeezed together, the FSM (black block/pressure sensing part) allows current to flow between the two electrodes, causing a variable drop in resistance acting as a shunt (defined as a providing an electrical connection between two points of a circuit) between the two electrodes.), and 
wherein, when the pressure applied from the outside is smaller than the predetermined value, the pressure sensing part electrically isolates the first sensor and the second sensor (Paragraph [0322] describes the mode to regard a shunt mode, means of providing an electrical connection, which is described in regards to allowing current to flow between the two electrodes when the substrates are squeezed together. Such a description inherently implies without squeezing the substrates do not providing shunting or electrical connection to perform the description inherent to a “shunting mode” itself.).
Regarding claim 15, Rosenberg discloses the display device of claim 12, wherein the pressure sensing part is provided in plural and the plurality of pressure sensing parts are disposed on the plurality of first sensors and the plurality of second sensors (Paragraphs [0329] and [0349] describes layering FSM at intersection of rows and columns of shunt-mode electrodes. Figures 46-49 describes various examples of layering FSM at each intersection.). 
Regarding claim 16, Rosenberg discloses the display device of claim 12, wherein the input sensing circuit further includes: 
a plurality of first connection parts, each of which electrically connects two first sensors adjacent to each other from among the plurality of first sensors (Figure 61 reference 6101 including columns of diamond shaped electrodes connected together via smaller than diamond shaped electrodes. The inter diamond shaped connecters interpreted as the first connection parts.); and 
a plurality of second connection parts, each of which electrically connects two second sensors adjacent to each other from among the plurality of second sensors (Figure 61 reference 6103 reference darkened bridges, described in paragraph [0348] to connect the row electrodes. The bridges interpreted to be the second connection parts.), 
wherein the pressure sensing part is provided in plural, and each of the plurality of pressure sensing parts overlaps any one first connection part of the plurality of first connection parts and any one second connection part of the plurality of second connection parts (Paragraph [0352] describes the diamond shaped pattern with bridges of figure 61 to be overlaid with FSM.). 
Regarding claim 18, Rosenberg discloses the display device of claim 16, wherein a plurality of openings are disposed in each of the plurality of first sensors, the plurality of second sensors, the plurality of first connection parts, and the plurality of second connection parts, and 
wherein the plurality of openings overlap the plurality of light-emitting diodes (Paragraph [0670] describes the system as a whole may comprise a plurality of variations. Paragraph [0704] describes one such variation wherein the transparent conductive electrodes are micro-patterned conductive mesh. Figure 81 depicts the transparent conductive electrodes (as diamond patterned and not mesh patterned) overlapping the main display area comprising the OLED as described in paragraph [0415].). 
Regarding claim 19, Rosenberg discloses the display device of claim 12, wherein the input sensing circuit further includes: 
a first signal line that electrically connects the first sensor and the input sensing driver (Figure 81 reference column trace lines 8108 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].); and 
a second signal line that electrically connects the second sensor and the input sensing driver (Figure 81 reference row trace lines 8109 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].), 
wherein the input sensing: driver determines whether a pressure has been applied, by using a signal received through the first signal line and the second signal line (Paragraph [0425] describes mutual capacitance detection in regards to row and column electrodes forming a capacitor at the intersections thereof and measured by capacitive sensing electronics/input sensing driver.).
Regarding claim 20, Rosenberg discloses the display device of claim 12, wherein the input sensing circuit further includes: 
a first signal line that electrically connects the first sensor and the input sensing driver (Figure 81 reference column trace lines 8108 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].); 
a second signal line that electrically connects the second sensor and the input sensing driver  (Figure 81 reference row trace lines 8109 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].); 
a first pressure sensing line that electrically connects the pressure sensing part and the input sensing driver (Paragraph [0427] describes the FSM to be grounded/floating, a description of two states inherently requiring a line to perform said function of inputting a ground/floating signal.); and 
a second pressure sensing line that is spaced apart from the first pressure sensing line and electrically connects the pressure sensing part and the input sensing driver (Paragraph [0427] describes the FSM to be grounded/floating, a description of two states inherently requiring a line to perform said function of inputting a ground/floating signal. Figure 46 describes the FSM to be arranged electrically isolated from one another as described in paragraph [0335]. To perform the function of grounding/floating inherently additional electrical lines respective of the electrically isolated FSM are required to apply the grounded/floating signal), 
wherein the input sensing driver determines whether a pressure has been applied, by detecting a signal received through the first pressure sensing line or the second pressure sensing line (paragraph [0427] describes the FSM to be measured.). 

Claim Rejections - 35 USC § 103
5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Lee (US Patent Application Publication 2018/0373408).
Regarding claim 13, Rosenberg discloses the display device of claim 12.
Rosenberg discloses the sensors are curved or flexible including permanently curved surfaces (paragraph [0356]). However, Rosenberg does not specifically disclose wherein at least one of the first sub-display surface, the second sub-display surface, the third sub-display surface and the fourth sub-display surface is curved on a third direction perpendicular to the first direction and the second direction. 
Lee discloses a display wherein at least one of the first sub-display surface, the second sub-display surface, the third sub-display surface and the fourth sub-display surface is curved on a third direction perpendicular to the first direction and the second direction (Figures 5C-5D reference first-fourth curved sub-display regions R1 and R2 which extend on four sides (left, right, top, and bottom as oriented in the figure) of a main display region C as described in paragraph [0174]. The depicted curve enables the edge of the display to fold behind the main display C. The curve comprises all degree angles from zero to 180 degrees from start to finish of the curve along the edge sub-display. Paragraph [0200] describes the bending angle or curvature may be different formed. Paragraph [0189] describes pressure sensitive material may be applied to the curved region.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Rosenberg’s touch display with the paragraph [0010]).

Examiner Note
6.		Claims 1 states the first and second sensors to be disposed on the base film. Claiming a physical component to be disposed on another physical component does not limit the scope of interpretation to avoid intervening components. For example, prior Rosenberg discloses in figure 40 in order from bottom to top: a bottom base film, an electrode, a pressure sensing part, another electrode, and a top substrate. The another electrode may also be considered disposed on the bottom base film via the intervening components of the pressure sensing part and electrode. To avoid such interpretations, it is suggested to amend the claims that the first and second sensors are disposed directly on the same side of the base film. The addition of “same side” avoids interpretations wherein the electrodes are on opposite sides of the substrate. 
Said above amendment is suggested in view of the suggested amendment of claim 6 (under 112 second rejection). Rosenberg figure 61 depicts in the order of bottom to top: electrodes, connection parts/bridge, and FSM. Rosenberg figure 56 depicts in the order of bottom to top: connection parts/bridge, electrodes, and FSM. Paragraph [0426] describes the FSM to be disposed below the connection parts and electrodes. Prior art Rosenberg does not disclose a pressure sensing part FSM specifically between the connection parts of electrodes wherein those electrodes are specifically directly disposed on the same side of a base film.

Conclusion
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hong et al. (US Patent Application Publication 2018/0018044) comprises the same applicant as the current application but constitutes prior art as it is published more than a year before the earliest filing date of the current application. Figures 3A-3C describes a single layer crossing electrodes 110 and 120 overlaid with pressure sensing layer 130 (comprising conductive particles 130a and insulating parts 130b). Figure 11A and paragraphs [0099] describes the pressure sensing layer 130 to ONLY be disposed edges of the base substrate 101 (corresponding to intersections of the row and column electrodes). This corresponds to the subject matter of claim 3 if amended such that “pressure sensing parts overlap sensors which are disposed on only an outer side of the plurality of first sensors and the plurality of second sensors”.

8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622